Citation Nr: 1142839	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  10-10 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Enitlement to service connection for a disability manifested by painful legs, to include shin splints.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include a generalized anxiety disorder.

4.  Entitlement to service connection for residuals of a fractured left index finger.

5.  Entitlement to service connection for a right knee disorder.

6.  Enitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a right foot disorder.

8.  Entitlement to service connection for a left foot disorder.

9.  Entitlement to service connection organic brain damage with post concussion syndrome.

10.  Entitlement to an initial compensable rating for acne valgaris.

11.  Entitlement to an initial compensable rating for a left deviated septum.

12.  Entitlement to an initial compensable rating for residuals of a fractured right fourth finger

13.  Entitlement to a 10 percent rating for multiple noncompensble service-connected disabilities under 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Esquire


ATTORNEY FOR THE BOARD


M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946. 

This matter has come before the Board of Veterans' Appeals  (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction ov the claims is currently held by the RO in Boston, Massachusetts.

In March 2011, the Veteran testified at a Video Conference Hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The Board observes that the Veteran's claims of entitlement to service connection for headaches, a disability manifested by painful legs including shin splints, an acquired psychiatric disorder include an anxiety disorder, residuals of a fracture left index finger, and a right knee disorder were initially denied by the RO in a July 1981 rating decision.  The Veteran's service records were unavailable and were not considered as a part of the record evidence by the RO in the July 1981 rating decision.  The Veteran did not appeal the July 1981 denial of his claims and that rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

In March 2008, the RO received the the Veteran's service treatment records.  As in this case, when relevant service treatment records, or any other relevant service department records, are received after a prior final denial, the claims are to be reconsidered on a de novo basis, notwithstanding the provisions of 38 C.F.R. § 3.156(a) (which defines new and material evidence).  See 38 C.F.R. § 3.156(c) (2011).  Accordingly, the issues concerning service connection for headaches, a disability manifested by painful legs including shin splints, an acquired psychiatric disorder include an anxiety disorder, residuals of a fracture left index finger, and a right knee disorder are as listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered on the issues on appeal.  In February 2009, the Veteran submitted a medical release detailing various VA facilities where he has received treatment for the claimed disabilities.  While records from the Boston and East Orange VA Medical Centers (VAMCs) are of record, the Veteran also identified the Jamaica Plains VAMC and Hackensack and Piscataway Community Based Outpatient Clinics (CBOC) as providing treatment.  Aside from a single December 1998 medical record from the Hackensack CBOC, the claims files does not indicate that records from these facilities have ever been requested.  The procurement of potentially pertinent VA medical records identified by the Veteran is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, the Board finds that the Veteran should be provided VA examinations in reponse to his claims for entitlement to service connection for headaches, post concussion syndrome, psychiatric, and bilateral knee and foot conditions.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obligated to provide an examination when: the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for obtaining an examination under the VCAA is low.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The service treatment records, which were associated with the claims file in March 2008, indicate that the Veteran received treatment for headaches and for pain in the foot and knee.  In addition, the Veteran was diagnosed as having posttraumatic headaches upon VA examination in April 1982.  He has also complained of symptoms such as blurred vision, black outs, and dizziness at several times during the claims period.  And, while a neuropsyhiatric examination was provided in April 2008, the evaluations results were inconclusive.  The Veteran has also reported on going bilateral knee and foot pain during the claims period.  Thus, the Board finds that VA examinations are necessary to determine the nature and etiology of any presently existing headaches, post concussion syndrome, psychiatric, knee and foot disabilities.

Upon remand, the Veteran should also be provided notice of the provisions of the VCAA with respect to his claim for entitlement to service connection for headaches, painful legs including shin splints, and a psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with notice requirements, under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), with respect to claims for service connection for headaches, painful legs including shin splints, and a psychiatric disorder.  The notice should inform the Veteran of what evidence would necessary to substantiate the claims.

2.  Obtain the putative records of treatment from the Jamaica Plains andVAMC and the Hackensack and Piscataway CBOCs.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of the claimed headaches, organic brain damage with post concussion, and psychiatric disorder.  All indicated tests and studies should be performed, and the claims file should be made available to the examiners for review in conjunction with the study of this case.  Based on the examination results and review of the record evidence contained in the claims file, the examiner is requested to express an opinion as to whether is it at least as likely as not that any demonstrated headache condition, organic brain damage, and/or a psychiatric disorder is the result of any disease or injury in service, as claimed by the Veteran, to include his history of boxing during service as noted in his service treatment records.

A complete rationale must be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral knee and foot disorders.  All indicated testing in this regard should be performed and the claims file should be made available to the examiner for review.  Based on the examination results and review of the record evidence contained in the claims file, the examiner is requested to express an opinion as to the whether it is at least as likely as not that any demonstrated disorder of the knees and/or feet is the result of disease or injury in service, as claimed by the Veteran, to include his in-service complaints of right knee pain and blisters of the feet as noted in the service treatment records.  

A complete rationale must be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.

5.  After completion of the above, review the expanded record and determine if the claims on appeal can be granted.  If the benefits sought on appeal emain denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



